Case 1:18-cv-01436-DDD Document 41 Filed 05/05/20 USDC Colorado Page 1 of 11




                     IN THE UNITED STATES DISTRICT
                  COURT FOR THE DISTRICT OF COLORADO
                         Judge Daniel D. Domenico

       Case No. 18-cv-01436-DDD
       AARON SANDUSKY,

            Applicant,
       v.

       JUAN HERRERA, Residential Reentry Manager,

            Respondent.




                         ORDER DISMISSING APPLICATION
                          FOR A WRIT OF HABEAS CORPUS



            This matter is before the Court on the Amended Application for a
      Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241, filed by Aaron
      Sandusky pro se on August 9, 2018. (Doc. 7). Having considered the
      Response to the Amended Application (Doc. 29), Mr. Sandusky’s Reply
      (Doc. 36), and the Respondent’s Surreply (Doc. 40), the Court dismisses
      the Amended Application as moot.
                                  BACKGROUND
            In 2012, Mr. Sandusky was convicted in the United States District
      Court for the Central District of California of two counts of violating the
      Controlled Substances Act: (1) conspiracy to manufacture and to possess
      with the intent to distribute more than 1,000 marijuana plants; and, (2)
      possession with the intent to distribute at least 50 kilograms of a
      mixture or substance containing a detectable amount of marijuana.
      (Doc. 7, at pp. 3-4). The convictions were based on Mr. Sandusky’s
      activities as the president of a California-based Medical Marijuana
      Cooperative. (Id.). The court sentenced Mr. Sandusky to a 10-year prison

                                              1
Case 1:18-cv-01436-DDD Document 41 Filed 05/05/20 USDC Colorado Page 2 of 11




      term, to be followed by a five-year term of supervised release. (Id., at p,
      4; Doc. 36, at p. 5). Mr. Sandusky was then remanded to the custody of
      the Bureau of Prisons (BOP). 1 The convictions were affirmed on direct
      appeal in United States v. Sandusky, No. 13-50025, 564 F. App’x 282
      (9th Cir. March 17, 2014).
          When Mr. Sandusky initiated this action in June 2018, he was
      incarcerated at the Federal Prison Camp in Florence, Colorado. In the
      Amended Application, Mr. Sandusky claims that the BOP’s expenditure
      of funds to incarcerate him “violates § 538 of the Consolidated and
      Further Continuing Appropriations Act, 2015, Pub. L. No. 113-235 and
      its successor, § 542 of the Consolidated Appropriations Act, Pub. L. No.
      115-31.” (Doc. 7, at p. 3). For relief, Mr. Sandusky requests an
      evidentiary hearing to establish that his actions were wholly compliant
      with California state medical marijuana laws at the time he was
      charged and convicted of the federal drug offense. (Id., at pp. 7, 12). Mr.
      Sandusky asserts that once his compliance is established, he is entitled
      to immediate release from prison. (Id.).
          On December 22, 2018, during the initial review proceeding, Judge
      Babcock issued a Memorandum Opinion and Order dismissing this
      action for lack of statutory jurisdiction. (Doc. 18). Judge Babcock
      determined that “[t]he essence of Applicant’s claim is that he should not
      have been convicted and sentenced for his conduct in the first place” and,
      therefore, the claim “implicates the legality of his sentence of
      imprisonment and must be asserted in the sentencing court” pursuant
      to 28 U.S.C. § 2255. 2 (Id., at p. 9). On appeal, the Court of Appeals for



      1   See 18 U.S.C. § 3621(a) (“A person who has been sentenced to a term
      of imprisonment . . . shall be committed to the custody of the Bureau of
      Prisons until the expiration of the term imposed, . . . .”).
      2   Judge Babcock concluded that Mr. Sandusky could not raise the
      claim in a § 2241 proceeding pursuant to the saving clause of § 2255(e)
                                              2
Case 1:18-cv-01436-DDD Document 41 Filed 05/05/20 USDC Colorado Page 3 of 11




      the Tenth Circuit issued a published opinion reversing Judge Babcock’s
      decision and remanding the case for further proceedings. See Sandusky
      v. Goetz, 944 F.3d 1240 (10th Cir. Dec. 16, 2019). The Tenth Circuit
      determined that 28 U.S.C. § 2241 is the proper statutory vehicle for Mr.
      Sandusky’s claims because he is challenging the execution of his
      sentence, not the validity of his convictions or sentence. Id. at 1247. 3
          After the Tenth Circuit issued the mandate on February 7, 2020
      (Doc. 27), the action was reinstated in this Court (Doc. No. 28) and was
      reassigned to the undersigned (Doc. 34).
          While Mr. Sandusky’s appeal was pending in the Tenth Circuit, he
      was transferred to the Long Beach RRM, a residential re-entry facility
      in California, so that he could complete treatment under the Residential


      because he failed to demonstrate that his remedy under § 2255 was in-
      adequate or ineffective. (Id., at pp. 9–10).

      3   The Court notes that before Mr. Sandusky filed a § 2241 action in
      this Court, he sought relief in the sentencing court pursuant to § 2255.
      See Sandusky v. United States, No. 15-4352-PA (Criminal Action No. 12-
      cr-548-PA), 2015 WL 12724077 at *2 (C.D. Ca. Nov. 2, 2015). The sen-
      tencing court rejected Mr. Sandusky’s claim as being outside the scope
      of § 2255, stating: “Nothing about Petitioner’s § 538 challenge implicates
      the Court’s jurisdiction to impose the sentence or plausibly supports an
      inference that the sentence was imposed in violation of the Constitution
      or laws of the United States, or exceeded the maximum authorized by
      law. Id. at *6. The district court further concluded, in the alternative,
      that the claim failed on its merits, reasoning that “Petitioner's continued
      incarceration simply does not violate § 538 because it is not an expendi-
      ture of funds by the Department of Justice that prevents California from
      implementing laws authorizing the use, distribution, possession, or cul-
      tivation of medical marijuana.” Id.
          In Sandusky v. Goetz, the Tenth Circuit determined that the sentenc-
      ing court’s decision did not preclude Mr. Sandusky from asserting a sim-
      ilar claim for relief in this Court pursuant to § 2241 “because the sen-
      tencing court lacked jurisdiction to consider the merits of the claim. And,
      in any event, the claim asserted by Sandusky in his § 2241 petition is
      based on a different appropriations rider than the one cited in his § 2255
      motion.” 944 F.3d at 1247.

                                              3
Case 1:18-cv-01436-DDD Document 41 Filed 05/05/20 USDC Colorado Page 4 of 11




      Drug Abuse Program prior to his projected release date of March 12,
      2020. (Doc. 26, at p. 2).
               Mr. Sandusky completed his federal term of imprisonment and was
      released from BOP custody on March 12, 2020. (Declaration of Juan
      Herrera, 4 Doc. 31-1, at ¶ 8). Mr. Sandusky is currently serving a five-
      year term of supervised release under the supervision of the United
      States Probation Office. (Doc. 31-1, Herrera Decl., at ¶ 9; see also Doc.
      36, Affidavit of Aaron Sandusky, ¶¶ 2-4, and attached Judgment and
      Probation/Commitment Order).
               Respondent argues that the Amended Application should be
      dismissed as moot because Mr. Sandusky completed his federal sentence
      and has been released from BOP custody. (Doc. 31).
                                        DISCUSSION

          I.      The Appropriations Rider

               The medical and recreational use of marijuana has been legalized in
      numerous states, but marijuana is still classified as a federal “‘controlled
      substance’ under schedule I of the” Controlled Substances Act. See Green
      Sol. Retail, Inc. v. United States, 855 F.3d 1111, 1113 (10th Cir. 2017).
      See also 21 U.S.C. § 841(a)(1) (making it unlawful to knowingly or
      intentionally “manufacture, distribute, or dispense . . . a controlled
      substance.”). “Although still illegal federally, the Justice Department
      has declined to enforce § 841 when a person or company buys or sells
      marijuana in accordance with state law.” See Green Sol. Retail, Inc. 855
      F.3d        at   1114.   In   December   2014,   Congress   “reinforced   this
      arrangement,” see id., by enacting the following rider in an Omnibus bill
      that funded the government through September 30, 2015:
                  None of the funds made available in this Act to the
                  Department of Justice may be used, with respect to the

      4  Mr. Herrera is the Residential Reentry Manager at the BOP’s Long
      Beach RRM in Terminal Island, California. (ECF No. 31-1 at ¶ 1).
                                                 4
Case 1:18-cv-01436-DDD Document 41 Filed 05/05/20 USDC Colorado Page 5 of 11




                States of Alabama, Alaska, Arizona, California, Colorado,
                Connecticut, Delaware, District of Columbia, Florida,
                Hawaii, Illinois, Iowa, Kentucky, Maine, Maryland,
                Massachusetts,     Michigan,    Minnesota,   Mississippi,
                Missouri, Montana, Nevada, New Hampshire, New Jersey,
                New Mexico, Oregon, Rhode Island, South Carolina,
                Tennessee, Utah, Vermont, Washington, and Wisconsin, to
                prevent such States from implementing their own State
                laws that authorize the use, distribution, possession, or
                cultivation of medical marijuana.

      Consolidated and Further Continuing Appropriations Act, 2015, Pub. L.
      No. 113-235, § 538, 128 Stat. 2130, 2217 (2014). “Various short-term
      measures extended the appropriations and the rider through December
      22, 2015.” United States v. McIntosh, 833 F.3d 1163, 1169 (9th Cir.
      2016). The appropriations rider has been included in substantially
      similar form in subsequent congressional appropriations, see Sandusky,
      944 F.3d at 1243, including the appropriations bill funding the
      government through September 30, 2020, Consolidated Appropriations
      Act of 2020, Pub. L. No. 116-93, § 531, 133 Stat. 2317 (2019).
       II.      Governing Law
                   A. Habeas Corpus
             An application for a writ of habeas corpus pursuant to 28 U.S.C. §
      2241 may only be granted if the applicant “is in custody in violation of
      the Constitution, or laws or treaties of the United States.” 28 U.S.C. §
      2241(c)(3); see also 28 U.S.C. §2241(c)(1) (stating that “[t]he writ of
      habeas corpus shall not extend to a prisoner unless [he] is in custody.”).
                   B. Mootness
             Article III of the Constitution limits the judicial power to “Cases” and
      “Controversies.” U.S. Const. art. III, § 2. “To invoke the jurisdiction of a
      federal court, a litigant must have suffered, or be threatened with, an
      actual injury traceable to the defendant and likely to be redressed by a
      favorable judicial decision.” Lewis v. Cont’l Bank Corp., 494 U.S. 472,


                                                  5
Case 1:18-cv-01436-DDD Document 41 Filed 05/05/20 USDC Colorado Page 6 of 11




      477 (1990). At all stages of the case, the parties must have a “personal
      stake in the outcome’ of the lawsuit. Spencer v. Kemna, 523 U.S. 1, 7
      (1998) (quoting Lewis, 494 U.S. at 477–78). “This means that,
      throughout the litigation, the plaintiff must have suffered, or be
      threatened with, an actual injury traceable to the defendant and likely
      to be redressed by a favorable judicial decision.” Lewis, 494 U.S. at 477
      (internal quotation marks omitted). “A habeas corpus petition is moot
      when it no longer presents a case or controversy under Article III, § 2,
      of the Constitution.” Aragon v. Shanks, 144 F.3d 690, 691 (10th Cir.
      1998) (citing Spencer, 523 U.S. at 7). See also Rhodes v. Judiscak, 676
      F.3d 931, 933 (10th Cir. 2012) (concluding that habeas petition was moot
      where the petitioner no longer suffered an actual injury that could be
      redressed by a favorable judicial decision). If an event occurs during the
      pendency of an action that “makes it impossible for the court to grant
      ‘any effectual relief whatever,’ the case must be dismissed. Church of
      Scientology of California v. United States, 506 U.S. 9, 11 (1992) (quoting
      Mills v. Green, 159 U.S. 651, 653 (1895)).
             The mootness doctrine does not apply if: 1) secondary or collateral
      injuries survive after resolution of the primary injury; 2) the issue is
      deemed a wrong capable of repetition yet evading review; 3) the
      defendant voluntarily ceases an allegedly illegal practice but is free to
      resume it at any time; or 4) it is a properly certified class action suit).
      Riley v. INS, 310 F.3d 1253, 1257 (10th Cir. 2002) (internal quotation
      marks and citation omitted).
      III.      Mr. Sandusky’s Petition
             In the Amended Application, Mr. Sandusky claims that the
      appropriations rider prohibits the BOP, a component of the Department
      of Justice, from expending funds on his “continued incarceration.” (Doc.
      7, at p.3). Mr. Sandusky maintains that he is entitled to “immediate
      release” if he establishes at an evidentiary hearing that the conduct for

                                               6
Case 1:18-cv-01436-DDD Document 41 Filed 05/05/20 USDC Colorado Page 7 of 11




      which he was convicted was “wholly compliant” with California medical
      marijuana laws. 5 (Doc. 7, at pp. 7, 12).
          Mr. Sandusky’s release from prison and from BOP custody moots his
      claim that the Department of Justice is expending funds to incarcerate
      him in violation of the appropriations rider. See Riley, at 310 F.3d at
      1257 (holding that a habeas petition filed by non-criminal alien
      challenging his continued INS detention pending removal from the
      United States was rendered moot by his supervised release from
      detention); Rhodes, 676 F.3d at 935 (dismissing as moot an appeal from
      the denial of a § 2241 habeas petition challenging the petitioner’s
      sentence computation because the petitioner had been released from
      custody); Walker v. United States, 680 F.3d 1205, 1206 (10th Cir. 2012)
      (same).
          Mr. Sandusky maintains that his claim is not moot because he
      remains “in custody” while serving a five-year term of supervised
      release. (Doc. 36, at 1). He further contends that the expenditure of
      funds by the Probation Office to supervise him also violates the
      appropriations rider. (Id. at 2). Both arguments lack merit.


      5   Mr. Sandusky requests an evidentiary hearing based on the Ninth
      Circuit’s decision in United States v. McIntosh, 833 F.3d 1163 (9th Cir.
      2016). At issue in McIntosh was “whether criminal defendants may
      avoid prosecution for various federal marijuana offenses on the basis of
      a congressional appropriations rider that prohibits the . . . Department
      of Justice from spending funds to prevent states’ implementation of their
      own medical marijuana laws.” Id. at 1168. The Ninth Circuit concluded
      that “at a minimum, § 542 prohibits DOJ from spending funds from rel-
      evant appropriations acts for the prosecution of individuals who engaged
      in conduct permitted by the State Medical Marijuana Laws and who
      fully complied with such laws.” Id. at 1177. The Ninth Circuit remanded
      the case for an evidentiary hearing “to determine whether . . . [the ap-
      pellants] strictly complied with all relevant conditions imposed by state
      law on the use, distribution, possession, and cultivation of medical ma-
      rijuana.” Id. at 1179.


                                                  7
Case 1:18-cv-01436-DDD Document 41 Filed 05/05/20 USDC Colorado Page 8 of 11




            A petitioner must be “in custody” at the time he files a petition for
      habeas corpus relief under § 2241. See 28 U.S.C. § 2241(c)(3). A
      petitioner’s release from custody during the pendency of the action does
      not affect the district court’s statutory jurisdiction. See Oyler v.
      Allenbrand, 23 F.3d 292, 294 (10th Cir. 1994) (internal citation omitted).
      The Court recognizes that Mr. Sandusky satisfies the statutory “in
      custody” requirement. However, because Mr. Sandusky completed his
      federal prison sentence and was released from prison, “a separate and
      distinct jurisdictional question arises involving the issue of mootness.”
      Id.
            Mr. Sandusky seeks federal habeas corpus relief pursuant to an
      appropriations rider that circumscribes the use of funds Congress
      appropriated to the Department of Justice. Although the Department of
      Justice, through the BOP, arguably used funds to incarcerate Mr.
      Sandusky during his term of imprisonment, Mr. Sandusky’s current
      term of supervised release is supervised by the U.S. Probation Office.
      (See Doc. 36, at pp. 5–7); see also 18 U.S.C. § 3601 (a person convicted of
      federal crimes who is placed on supervised release pursuant to 18 U.S.C.
      § 3583 “shall, during the term imposed, be supervised by a probation
      officer to the degree warranted by the conditions specified by the
      sentencing court.”). Contrary to Mr. Sandusky’s assertion, the Probation
      Office is not “a component of the Department of Justice” (Doc. 36, at p.
      2). The Probation Office, or more formally, the “Administrative Office of
      the United States Courts, Probation and Pretrial Services,” is rather an
      “arm of the court.” United States v. Davis, 151 F.3d 1304, 1306 (10th Cir.
      1998) (internal quotations marks and citations omitted). 6

      6  The Probation Office is funded by Congressional appropriations for
      the Judiciary, not the Department of Justice. See The Judiciary Fiscal
      Year     2020     Congressional    Budget        Summary,     p.3,  at
      https://www.uscourts.gov/sites/default/files/fy_2020_congres-
      sional_budget_summary_0.pdf.
                                               8
Case 1:18-cv-01436-DDD Document 41 Filed 05/05/20 USDC Colorado Page 9 of 11




          The appropriations rider, by its plain language, does not apply to the
      federal courts. See United States v. Nixon, 839 F3d 885, 886–87 (9th Cir.
      2016) (holding that the appropriations rider did not impact the ability
      of a federal district court to restrict the use of medical marijuana as
      condition of probation). Therefore, the expenditure of funds by the
      Probation Office in connection with Mr. Sandusky’s term of supervised
      release does not violate the appropriations rider.
          To avoid dismissal of his claim as moot, Mr. Sandusky “must
      demonstrate that serious collateral consequences of his incarceration
      exist—i.e., that there is “’some concrete and continuing injury.’” 7 Holley
      v. Andraschko, Nos. 02-3372, 02-3374, 80 F. App’x 614, 615 (10th Cir.
      2003) (unpublished) (quoting Spencer, 523 U.S. at 7)). Mr. Sandusky’s
      five-year period of supervised release is not a collateral consequence
      attributable to his BOP custody; instead, it is a collateral consequence
      of his convictions in the Central District of California. See Rhodes, 676
      F.3d at 933. However, even if supervised release could be reasonably
      construed as a collateral consequence of Mr. Sandusky’s term of
      imprisonment, it is not a “redressable collateral consequence,” see
      Rhodes, 676 F.3d at 933, because only the sentencing court can modify
      a term of supervised release. See id. In addition, it is “entirely
      speculative” whether a declaration from this Court stating that the BOP
      improperly used appropriated funds to incarcerate Mr. Sandusky will
      aid him in any future proceeding he may file in the sentencing court. See
      id. at 935 (citing United States v. Juvenile Male, 564 U.S. 932, 937 (2011)

      7   Respondent contends that Mr. Sandusky has waived, or is judicially
      estopped from asserting, any argument that collateral consequences
      save his petition from dismissal on mootness grounds, based on state-
      ments Mr. Sandusky made in pleadings filed with this Court and with
      the Tenth Circuit Court of Appeals. (See Doc. No. 40, at pp. 2–3). The
      Court need not address Respondent’s argument because Mr. Sandusky
      fails to demonstrate that he suffers an ongoing actual injury.


                                              9
Case 1:18-cv-01436-DDD Document 41 Filed 05/05/20 USDC Colorado Page 10 of 11




       (per curiam) (“[A] favorable decision in this case might serve as a useful
       precedent for respondent in a hypothetical [future] lawsuit. . . . But this
       possible, indirect benefit in a future lawsuit cannot save this case from
       mootness.”).
           Mr. Sandusky has failed to articulate any ongoing injury relating to
       his claim in this § 2241 proceeding—that the BOP expended funds to
       incarcerate him in violation of the appropriations rider. 8 See Holley, 80
       F. App’x at 616 (affirming dismissal of § 2241 habeas petition as moot
       where petitioner had been released and had not demonstrated that
       serious collateral consequences of his incarceration exist). Any
       speculation that Mr. Sandusky’s supervised release will be revoked and
       he will be sentenced to a term of imprisonment with the BOP in the
       future is insufficient to demonstrate an ongoing live case or
       controversy. 9 See Spencer, 523 U.S. at 14-16; see also Rhodes, 676 F.3d
       at 935 (“A case is moot if events have so transpired that the decision will
       neither presently affect the parties' rights nor have a more-than-
       speculative chance of affecting them in the future.”).
           The federal courts “are not in the business of pronouncing that past
       actions which have no demonstrable continuing effect were right or
       wrong.” Spencer, 523 U.S. at 7. Because the Court is unable to award


       8   Mr. Sandusky does not allege, nor does the record before the Court
       reflect, that any other exception to the mootness doctrine applies. See
       Riley, 310 F.3d 1253, 1257.

       9   If, in the future, Mr. Sandusky finds himself charged with a violation
       of the terms of his supervised release based on his state-compliant use
       of marijuana, he must challenge the DOJ’s expenditure of funds in con-
       junction with that proceeding in the sentencing court. See, e.g., United
       States v. Jackson, 388 F. Supp.3d 505, 512–13 (E.D. Pa. June 5, 2019)
       (holding that the appropriations rider prohibited the DOJ from using its
       funds to prosecute the defendant’s alleged violation of his supervised re-
       lease based on state-law compliant use of marijuana).


                                              10
Case 1:18-cv-01436-DDD Document 41 Filed 05/05/20 USDC Colorado Page 11 of 11




       Mr. Sandusky any effectual relief in this action, the Amended
       Application will be dismissed as moot. 10
                                   CONCLUSION

            For the reasons discussed above, it is ORDERED that the Amended
       Application for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241
       (Doc. 7), filed pro se, by Aaron Sandusky, is DISMISSED WITHOUT
       PREJUDICE as moot.


       DATED: May 5, 2020                  BY THE COURT:




                                           Hon. Daniel D. Domenico




       10 To the extent the Court is required to liberally construe Mr.
       Sandusky’s pro se petition for a writ of habeas corpus as pleading a claim
       against the Probation Office, that claim would fail as a matter of law
       because the appropriations rider by is terms doesn’t apply to the Proba-
       tion Office.
                                              11
